        Case 2:19-cr-00282-RGK Document 190 Filed 07/02/21 Page 1 of 13 Page ID #:1122




               1 Stephen G. Larson (SBN 145225)
                 slarson@larsonllp.com
               2 Hilary Potashner (SBN 167060)
                 hpotashner@larsonllp.com
               3 A. Alexander Lowder (SBN 269362)
                 alowder@larsonllp.com
               4 LARSON LLP
                 555 South Flower Street, Suite 4400
               5 Los Angeles, California 90071
                 Telephone: (213) 436-4888
               6 Facsimile: (213) 623-2000
               7 Attorneys for Defendants
                 SCUDERIA DEVELOPMENT, LLC,
               8 1001 DOUBLEDAY, LLC,
                 VON KARMAN - MAIN STREET, LLC,
               9 and 10681 PRODUCTION AVENUE,
                 LLC
              10
                 ROBERT F. RUYAK (Pro Hac Vice)
              11 robertr@ruyakcherian.com
                 RUYAKCHERIAN LLP
              12 1901 L Street NW, Suite 700
                 Washington, DC 20036
              13 Telephone: 202-838-1560
              14 Attorneys for Defendants
                 PERFECTUS ALUMINIUM INC.,
              15 aka “Perfectus Aluminum Inc.,” and
                 PERFECTUS ALUMINUM ACQUISITIONS LLC
              16
              17                           UNITED STATES DISTRICT COURT
              18         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
              19 UNITED STATES OF AMERICA,                   Case No. 19-cr-00282 RGK
              20              Plaintiff,                     [Assigned to Hon. R. Gary Klausner,
                                                             Ctrm. 850]
              21       vs.
                                                             DEFENDANTS’ JOINT REPLY TO
              22 ZHONGTIAN LIU,                              PLAINTIFF’S OPPOSITION TO
                      aka “Liu Zhongtian,”                   MOTION TO DISMISS
              23      aka “Chairman,”
                      aka “Uncle Liu,”                       Date:              July 19, 2021
              24      aka “UL,”                              Time:              1:30 p.m.
                      aka “Big Boss,”                        Ctrm.:             850
              25 CHINA ZHONGWANG HOLDINGS
                 LIMITED,                                    Trial Date:        August 10, 2021
              26      aka “ZW,”
                      aka “Mother Ship,”
              27 ZHAOHUA CHEN,
                      aka “Chen Zhaohua,”
              28      aka “Uncle Chen,”

LOS ANGELES
                         DEFENDANTS’ JOINT REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
        Case 2:19-cr-00282-RGK Document 190 Filed 07/02/21 Page 2 of 13 Page ID #:1123




               1 XIANG CHUN SHAO,
                      aka “Johnson Shao,”
               2 PERFECTUS ALUMINIUM, INC.,
                      aka Perfectus Aluminum Inc.,”
               3 PERFECTUS ALUMINUM
                 ACQUISITIONS, LLC,
               4 SCUDERIA DEVELOPMENT, LLC,
                 1001 DOUBLEDAY, LLC,
               5 VON KARMAN - MAIN STREET,
                 LLC, and
               6 10681 PRODUCTION AVENUE, LLC,
               7             Defendants.
               8
               9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

LOS ANGELES                                               2
                        DEFENDANTS’ JOINT REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
        Case 2:19-cr-00282-RGK Document 190 Filed 07/02/21 Page 3 of 13 Page ID #:1124




               1 I.      THE INDICTMENT DOES NOT ALLEGE A DOMESTIC
               2         APPLICATION OF THE WIRE FRAUD STATUTE
               3         None of the reasons set forth in the government’s opposition supports the
               4 conclusion that the Indictment alleges a domestic application of the wire fraud
               5 statute to support a conviction on Counts Two through Ten. In those counts, unlike
               6 Count One, the charges are premised solely on an alleged “scheme to defraud
               7 investors in defendant China Zhongwang.” (Indictment, ¶ 36.) While the
               8 government contends that the Indictment charges a domestic application of the wire
               9 fraud statute, the plain language within the four corners of the Indictment
              10 demonstrates that the alleged “scheme to defraud investors in defendant China
              11 Zhongwang” is yet another attempt by the government to impermissibly extend the
              12 wire fraud statute extraterritorially.
              13         First, the government, effectively conceding that the Indictment on its face
              14 fails to identify any domestic victim of defendants’ alleged “scheme to defraud
              15 investors in defendant China Zhongwang” (Indictment, ¶ 36), now seeks to supply
              16 extrinsic evidence at this late stage to suggest that there were U.S. investors in
              17 defendant China Zhongwang during the relevant period. (Opp. at 11:2-5, n. 5.)
              18 This is improper. It is well-established that a “district court is bound by the four
              19 corners of the indictment” when “ruling on a pre-trial motion to dismiss an
              20 indictment for failure to state an offense.” United States v. Boren, 278 F.3d 911,
              21 914 (9th Cir. 2002) (collecting cases). As such, because “[a] motion to dismiss the
              22 indictment cannot be used as a device for a summary trial of the evidence,” the
              23 Court here cannot “consider evidence not appearing on the face of the [I]ndictment.”
              24 Id.; see also United States v. Lien, 982 F. Supp. 2d 1184, 1186–87 (E.D. Wash.
              25 2013) (citing Boren, 278 F.3d at 914) (declining to consider the government’s
              26 additional evidence supporting bank fraud not found in the “four corners” of the
              27 indictment when determining sufficiency of the indictment). The government’s
              28 reliance on United States v. Firtash, 392 F. Supp. 3d 872, 883 (N.D. Ill. 2019)—a

LOS ANGELES                                                  3
                          DEFENDANTS’ JOINT REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
        Case 2:19-cr-00282-RGK Document 190 Filed 07/02/21 Page 4 of 13 Page ID #:1125




               1 non-binding district court decision in the Northern District of Illinois—and United
               2 States v. Ballestas, 795 F.3d 138, 149 (D.C. Cir. 2015) is of no consequence, as the
               3 Ninth Circuit’s Boren decision and its progeny are controlling.
               4         Second, the government misapprehends the Ninth Circuit’s holding in United
               5 States v. Hussain, 972 F.3d 1138 (9th Cir. 2020), arguing that Hussain supports a
               6 narrower rule when determining whether an indictment involves a “permissible
               7 domestic application” of the wire fraud statute under Morrison v. Nat’l Australia
               8 Bank Ltd., 561 U.S. 247 (2010). According to the government, all that is required to
               9 justify extending the reach of the wire fraud statute extraterritorially is to show that
              10 “the conduct relevant to the statute’s focus [i.e., the misuse of wires] occurred in the
              11 U.S.,” irrespective of whether the use of the wires was merely incidental to the
              12 alleged scheme to defraud. (Opp. at 10:1-11:9.) The government is wrong. In
              13 Hussain, the Ninth Circuit recognized that an “additional inquiry may be necessary
              14 to ensure a domestic application” of the wire fraud statute, namely, whether the “use
              15 of domestic wires was merely ‘incidental’ to the overall scheme” where a “foreign
              16 defendant is alleged to have committed wire fraud against a foreign victim.”
              17 Hussain, 972 F.3d at 1144, n. 2. However, because the defendant in Hussain
              18 defrauded a domestic victim, the court found it unnecessary to address this
              19 additional inquiry. Id. In sum, nothing in Hussain suggests that it is the law of the
              20 Ninth Circuit that a district court cannot inquire into whether the use of wires was
              21 “merely incidental” to the alleged scheme to defraud when foreign conduct is
              22 involved. Indeed, the government’s suggestion that this is a “theoretical exception”
              23 is at odds with Supreme Court precedent. See WesternGeco LLC v. ION
              24 Geophysical Corp., 138 S. Ct. 2129, 2138 (2018) (conduct merely incidental to a
              25 cause of action is not sufficient to establish “primacy” for purposes of the
              26 extraterritoriality analysis); Morrison, 561 U.S. at 266 (“[T]he presumption against
              27 extraterritorial application would be a craven watchdog indeed if it retreated to its
              28 kennel whenever some domestic activity is involved in the case.”).

LOS ANGELES                                                  4
                          DEFENDANTS’ JOINT REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
        Case 2:19-cr-00282-RGK Document 190 Filed 07/02/21 Page 5 of 13 Page ID #:1126




               1         Third, the government’s attempts to equate Hussain to the factual allegations
               2 in the Indictment are unfounded. Per the government, the Indictment charges a
               3 domestic application of the wire fraud statute because, like Hussain, the wire fraud
               4 counts involve two emails sent to and from the Central District of California and
               5 seven wire transfers of funds from bank accounts located in the United States.
               6 (Opp. at 8:10-14, 9:6-23). Further, the government repeatedly asserts that, because
               7 the Warehouse and Perfectus Defendants are incorporated in the United States, the
               8 Indictment is not extraterritorial. (Id. at 10:17-11:2, 12:21-28.) The Supreme
               9 Court’s decision in Nestle USA, Inc. v. Doe, 141 S. Ct. 1931 (2021), dated June 17,
              10 2021, contradicts this categorical argument. In Nestle, the court reversed the Ninth
              11 Circuit’s holding that the plaintiff adequately pled a domestic application of the
              12 Alien Tort Statute because Nestle—a United States based company—made
              13 financing and other corporate decisions within the United States. The court held
              14 that a plaintiff must allege domestic conduct that is more than “general corporate
              15 activity” to justify an extraterritorial application where all of alleged conduct
              16 occurred outside the United States and the victims of the alleged conduct were
              17 foreign nationals. Under Nestle, the Warehouse and Perfectus Defendants were
              18 based in the United States is not sufficient to charge a domestic application of the
              19 wire fraud statute.
              20         Fourth, the remaining factual allegations relied upon by the government to
              21 rebut the presumption against extraterritoriality fare no better. To demonstrate a
              22 domestic application of the substantive wire fraud counts, the government cites to
              23 the following allegations: (i) That defendants imported aluminum pallets into the
              24 United States; (ii) that defendants stockpiled the aluminum in warehouses in the
              25 United States; (iii) that the Perfectus Defendants managed the importation and
              26 payments for the aluminum using U.S. based employees; (iv) that a meeting was
              27 held at the Irvine Warehouse to discuss ways to avoid the AD/CVD duties; (v) that
              28 defendant Liu attempted to build a facility in California to melt the imported

LOS ANGELES                                                  5
                          DEFENDANTS’ JOINT REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
        Case 2:19-cr-00282-RGK Document 190 Filed 07/02/21 Page 6 of 13 Page ID #:1127




               1 aluminum pallets; and (vi) that defendant Liu transferred and caused the transfer of
               2 $200 million into and out of a California bank in connection with defendant China
               3 Zhongwang’s IPO. (Opp. at 13:1-17.) However, none of these allegations
               4 correspond to the nine wires charged in Counts Two through Ten. Instead, these
               5 allegations relate to the substantive customs fraud counts (Counts Eleven through
               6 Seventeen) and the government’s second conspiracy theory that defendants
               7 conspired to “defraud the United States” and the CBP by deceitful and dishonest
               8 means. The government cannot pick and choose factual allegations that have no
               9 bearing on the substantive wire fraud counts to establish a domestic application of
              10 the wire fraud statute.
              11         Fifth, the government’s argument that the “wires alleged in Counts Two
              12 through Ten of the Indictment” were “central to the scheme” to defraud investors in
              13 China Zhongwang is disingenuous. It cannot reasonably stand that one email, dated
              14 May 13, 2014, sent from China to the United States (Count Two); one other email,
              15 dated August 20, 2014, sent from the United States to China (Count Eight); four
              16 bank transfers in 2014 sending funds to foreign bank accounts in Hong Kong and
              17 China controlled by a foreign entity (Counts Three through Seven); and two bank
              18 transfers in 2015 sending funds to a bank account in China controlled by a foreign
              19 entity amounted to the “core components” of the scheme to defraud. Rather, the
              20 Indictment alleges a “scheme to defraud investors in defendant China Zhongwang”
              21 that began “in or about July 2008” and continued to at least May 7, 2019 premised
              22 on defendant China Zhongwang’s publishing false information in its annual
              23 financial reports and other specific disclosures in 2010-2017. (Indictment, ¶¶ 32,
              24 OA Nos. 14, 23, 30, 45, 86, 89-91, 93-96.) That the wires charged may have had
              25 some minimal relationship to the alleged “scheme to defraud investors” such a de
              26 minimis potential affect does not justify extending the reach of the wire fraud statute
              27 extraterritoriality. The absurdity of this is further exemplified by the fact that the
              28 Indictment concedes that defendant China Zhongwang was a billion-dollar

LOS ANGELES                                                   6
                          DEFENDANTS’ JOINT REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
        Case 2:19-cr-00282-RGK Document 190 Filed 07/02/21 Page 7 of 13 Page ID #:1128




               1 corporation and one of the “largest aluminum extrusion manufacturers” in the world.
               2 (Id. at ¶¶ 3, 5.) Common sense rebuts the government’s position that two emails
               3 and seven bank transfers over an eleven year period could materially impact a large
               4 multi-national corporation’s revenues such that investors might be defrauded.
               5         Sixth, in addressing the first step of the Morrison analysis, the government
               6 relies on the phrase “foreign commerce” in the wire fraud statute to support its
               7 contention that, even if the Indictment alleges “a foreign application of the wire
               8 fraud statute,” the Court should deny defendants’ motion because “the wire fraud
               9 statute applies extraterritorially.” (Opp. at 16:2-14.) The government’s position is
              10 directly at odds with the Supreme Court’s express holding in Morrison that a
              11 “general reference to foreign commerce … does not defeat the presumption against
              12 extraterritoriality.” Morrison, 561 U.S. at 263. Indeed, the government concedes as
              13 such by citing European Cmty. v. RJR Nabisco, Inc., 764 F.3d 129, 141 (2d Cir.
              14 2014), rev'd on other grounds, 136 S. Ct. 2090 (2016) (finding no clear
              15 manifestation of congressional intent that the wire fraud statute applies
              16 extraterritorially under Morrison). Even more, while the government cites
              17 Pasquantino v. United States for the proposition that Congress did not have only
              18 “domestic concerns in mind” when it enacted the wire fraud statute, the government
              19 conveniently omits the Supreme Court’s admonition that its “interpretation of the
              20 wire fraud statute” in Pasquantino did “not give it ‘extraterritorial effect.’” 544
              21 U.S. 349, 371-72 (2005).
              22         For this reason, the government’s reliance on United States v. Georgiou, 777
              23 F.3d 125 (3d Cir. 2015) is likewise misplaced, as the Third Circuit’s conclusion that
              24 the wire fraud statute applies extraterritorially was premised solely on Pasquantino
              25 and contradicted Morrison. See, e.g., United States v. All Assets Held at Bank
              26 Julius, 251 F. Supp. 3d 82, 102 (D.D.C. 2017) (declining to follow Georgiou’s
              27 conclusion that the wire fraud statute applies extraterritorially because the Third
              28 Circuit’s reasoning was in direct tension with Morrison); see also Bascunan v.

LOS ANGELES                                                  7
                          DEFENDANTS’ JOINT REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
        Case 2:19-cr-00282-RGK Document 190 Filed 07/02/21 Page 8 of 13 Page ID #:1129




               1 Elsaca, 927 F.3d 108, 121 (2d Cir. 2019). The Ninth Circuit has yet to affirmatively
               2 decide whether the wire fraud statute applies extraterritorially under Morrison. See
               3 Hussain, 972 F.3d at 1143 (declining to address whether § 1343 applies
               4 extraterritorially). Until it does, the Court should follow the interpretation of § 1343
               5 in United States v. Sidorenko, 102 F. Supp. 3d 1124 (N.D. Cal. 2015). There, the
               6 court found no “clear” or “affirmative indication” that the wire fraud statute applied
               7 extraterritorially, reasoning that the “mere mention” of the phrase “foreign
               8 commerce” alone “does not overcome the presumption against extraterritoriality,”
               9 especially where, as here, the government failed to point to anything in the text or
              10 legislative history of the statute that indicated extraterritorial application.
              11 Sidorenko, 102 F. Supp. 3d at 1129, n. 7 (citing Morrison, 561 U.S. at 265).
              12         In sum, the Indictment constitutes an impermissible attempt by the
              13 government to expand the scope of United States securities and criminal laws to
              14 police foreign activity, namely, the actions of a foreign corporate entity that issued
              15 annual reports and specific disclosures to foreign shareholders from its foreign
              16 headquarters pursuant to the requirements of a foreign stock exchange. Thus, the
              17 substantive wire fraud charges in Counts Two through Ten against the Warehouse
              18 and Perfectus Defendants must be dismissed with prejudice.
              19 II.     THE INDICTMENT FAILS TO STATE AN OFFENSE UNDER 18
              20         U.S.C. § 545
              21         The government seeks to focus myopically on the fact that the Indictment
              22 need not allege that the aluminum pallets were sold in the United States to state an
              23 offense under 18 U.S.C. § 545. Although this is not a separate element of customs
              24 fraud, the government misses the point. To establish that defendants “acted
              25 willfully and with intend to defraud the United States,” the government must
              26 demonstrate that defendants intended to sell the aluminum pallets once imported
              27 into the United States to establish the requisite mens rea under 18 U.S.C. § 545.
              28

LOS ANGELES                                                   8
                          DEFENDANTS’ JOINT REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
        Case 2:19-cr-00282-RGK Document 190 Filed 07/02/21 Page 9 of 13 Page ID #:1130




               1 Here, the government alleges the exact opposite, repeatedly alleging that defendants
               2 never intended to place the pallets into United States commerce.
               3          “Intent to defraud the United States” under 18 U.S.C. § 545 “means intent to
               4 avoid and defeat the United States customs laws,” which includes depriving the
               5 government of revenue and interfering with or obstructing “one of its lawful
               6 governmental functions by deceit, craft or trickery, or at least by means that are
               7 dishonest.” United States v. Robinson, 147 F.3d 851, 854 (9th Cir. 1998);
               8 Hammerschmidt v. United States, 265 U.S. 182, 188 (1924). Here, the “United
               9 States customs laws” that the Warehouse and Perfectus Defendants are charged with
              10 intending to “avoid” and “defeat” are the 2011 AD/CVD Orders. (Indictment, ¶¶
              11 28, 33(x)-(cc).) Therefore, the government’s underlying interest in enforcing the
              12 2011 AD/CVD Orders is determinative with respect to establishing the requisite
              13 “intent to defraud the United States” under § 545. Accordingly, the Indictment
              14 alleges that the “AD/CVD orders were intended to ensure fair competition between
              15 United States companies and foreign industry, and to counter international price
              16 discrimination that caused injury to United States domestic industries.” (Indictment,
              17 ¶ 26.)
              18          It necessarily follows that the governmental interest implicated here would be
              19 protecting the domestic aluminum industry from adverse economic impacts that
              20 would arise if the aluminum extrusions imported by defendants from China entered
              21 the United States market. See, e.g., Sioux Honey Ass'n v. Hartford Fire Ins. Co.,
              22 672 F.3d 1041, 1047 (Fed. Cir. 2012) (noting countervailing subsidies and
              23 antidumping duties are aimed to offset economic distortions caused by foreign
              24 companies who seek to undercut domestic producers). Yet, the government asserts
              25 that the Perfectus Defendants “never sold the aluminum pallets to end-users, and
              26 instead simply hid them in warehouses” owned by the Warehouse Defendants.
              27 (Opp. at 5:11-15.) The government further asserts that “there was no market or
              28 customers” for the imported aluminum pallets, that defendants “were not selling the

LOS ANGELES                                                  9
                           DEFENDANTS’ JOINT REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
        Case 2:19-cr-00282-RGK Document 190 Filed 07/02/21 Page 10 of 13 Page ID #:1131




               1 pallets to customers,” and that defendant Liu “ordered the aluminum pallets in the
               2 … warehouses exported to his company in Vietnam.” (Id. at 4:15-28, 5:26-27.)
               3 These assertions are echoed repeatedly in the Indictment. (Indictment, ¶¶
               4 33(a)(i)(III), 33(h), 33(r)(iv), 33(u).) In sum, because the government asserts that
               5 the defendants never intended to introduce the aluminum pallets into the United
               6 States market at the time of importation, the Indictment fails to allege that
               7 defendants interfered with a lawful function of the CBP’s enforcement of the 2011
               8 AD/CVD Orders as required to establish the requisite “intent to defraud the United
               9 States” for purposes of 18 U.S.C. § 545.
              10         Furthermore, the government’s reliance on Perfectus Aluminum, Inc. v.
              11 United States, 836 F. App'x 883 (Fed. Cir. 2020) is both improper and misplaced.
              12 In ruling on a motion to dismiss an indictment for failure to state an offense, a
              13 district court “cannot consider evidence not appearing on the face of the indictment”
              14 and is “bound by the four corners of the indictment.” Boren, 278 F.3d at 914. The
              15 government, therefore, cannot establish that the aluminum pallets were subject to
              16 the 2011 AD/CVD Orders by bringing in extrinsic evidence of the Federal Court’s
              17 decision relating to the Perfectus Defendants’ litigation on this issue, especially
              18 when the decision, dated November 6, 2020, was issued considerably after the
              19 Indictment was filed on May 7, 2019 and several years after the dates of the specific
              20 conduct charged in the Indictment. In any event, Perfectus Aluminum, Inc. v. United
              21 States further undermines the sufficiency of the Indictment. In addition to showing
              22 an “intent to defraud the United States,” section 545 also requires that defendants
              23 “knowingly” passed papers through a customhouse of the United States and that
              24 defendants “knew” that the papers were false, forged, or fraudulent. See Model
              25 Crim. Jury Instr. 9th Cir. 8.36 (2021). The Indictment alleges that defendants
              26 “knowingly, willfully, and with intend to defraud the United States” violated 18
              27 U.S.C. § 545 when defendant Shao caused PCA’s customs broker to submit to
              28 Customs a Form 7501 for the importation of the aluminum pallets on May, 19,

LOS ANGELES                                                 10
                          DEFENDANTS’ JOINT REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
        Case 2:19-cr-00282-RGK Document 190 Filed 07/02/21 Page 11 of 13 Page ID #:1132




               1 2014, May 22, 2014, May 23, 2014, May 28, 2014, May 30, 2014, June 6, 2014 and
               2 June 27, 2014. (Indictment, ¶¶ 40, OA Nos. 49-55, 57.) However, as Perfectus
               3 Aluminum, Inc. v. United States demonstrates, whether the aluminum pallets
               4 imported by defendants fell within the scope of the 2011 AD/CVD Orders had yet to
               5 be determined in 2014. Indeed, the Department of Commerce—at the request of the
               6 Aluminum Extrusions Fair Trade Committee—did not issue its scope ruling that the
               7 aluminum pallets were subject to the 2011 AD/CVD Orders until June 13, 2017.
               8 See Perfectus Aluminum, Inc. v. United States, 391 F. Supp. 3d 1341, 1347 (Ct. Int'l
               9 Trade 2019). This wholly negates the allegations in the Indictment that defendants
              10 “knew” that the aluminum pallets were subject to the 2011 AD/CVD Orders when
              11 PCA’s customs broker submitted the charged forms. Indeed, the Indictment alleges
              12 only that “certain” aluminum extrusions were subject to the 2011 AD/CVD Orders.
              13 (Indictment, ¶ 28.)
              14        United States v. Murphy, 809 F.2d 1427, 1431 (9th Cir. 1987) is instructive.
              15 In Murphy, the indictment alleged that the defendants falsely identified the source of
              16 the deposited funds on Form 4789 that was filed with the IRS. The court, however,
              17 held that the indictment failed to allege a conspiracy to defraud the IRS, reasoning
              18 that, while the defendants intent “may, indeed, have been evil,” Form 4789 was
              19 subject to different interpretations, and the conduct had not yet been denounced as
              20 crime. Id. Here, the Indictment fails to allege a violation of section 545 because,
              21 similar to Murphy, when the forms (Form 7501) were submitted to the CBP in 2014,
              22 the 2011 AD/CVD Orders were subject to varying interpretations with respect to
              23 whether aluminum “pallets” fell within the scope of the orders. Accordingly,
              24 Counts Eleven through Seventeen must be dismissed as to the Warehouse
              25 Defendants and the Perfectus Defendants with prejudice.
              26 III.   CONSPIRACY
              27        Despite moving to dismiss the Indictment in its entirety, the government
              28 contends that the Warehouse and Perfectus Defendants “do not challenge the

LOS ANGELES                                                11
                          DEFENDANTS’ JOINT REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
        Case 2:19-cr-00282-RGK Document 190 Filed 07/02/21 Page 12 of 13 Page ID #:1133




               1 conspiracy to defraud the U.S. charged in Count One.” (Opp. at 7:10-11.) To
               2 support this disjunctive argument, the government posits that Count One of the
               3 Indictment alleges that defendants “conspired (i) to defraud the United States and
               4 (ii) to commit substantive offenses. (Id. at 18:18-21.) While it is be true that 18
               5 U.S.C. § 371, by its terms, criminalizes a conspiracy to “either” commit “any
               6 offense against the United States” or “to defraud the United States, or any agency
               7 thereof,” the Indictment on its face does not charge a separate conspiracy “to
               8 defraud the United States” that is in any way distinguishable from the allegations of
               9 customs fraud supporting Counts Eleven through Seventeen.1
              10         To illustrate, under § 371, “defraud the United States” means to “impede,
              11 impair, obstruct, or defeat the lawful function” of any department of government.
              12 United States v. Rodman, 776 F.3d 638, 642 (9th Cir. 2015). This is effectively the
              13 same as the “intent to defraud the United States” element under 18 U.S.C. § 545.
              14 Thus, the conspiracy to “defraud the United States” by “impeding, impairing,
              15 obstructing, and defeating the lawful functions” of the CBP by “deceitful and
              16 dishonest means” alleged in Count One of the Indictment is effectively the same as,
              17 if not identical to, the customs fraud counts—Counts Eleven through Seventeen.
              18 Accordingly, because the substantive customs fraud counts fail, Count One based on
              19 a conspiracy to “defraud the United States” likewise should be dismissed.
              20
              21
              22   1
                    Count One also fails under the “any offense” clause of § 371. As the government
              23   concedes in footnote 4, the conspiracy to commit wire fraud alleged in Count One
              24   must be dismissed if the substantive counts amount to an extraterritorial application
                   of the statute, which they do. Likewise, because the Indictment fails on the
              25   substantive customs fraud counts, the alleged conspiracy to commit violations of 18
              26   U.S.C. § 545 in support of Count One also fails. The same is true with respect to the
                   conspiracy to commit international promotional money laundering because, as the
              27   government further concedes, these charges “rely on the viability of the wire fraud
              28   and customs fraud charges.” (Opp. at 7-8, n. 3, 4.)

LOS ANGELES                                                 12
                          DEFENDANTS’ JOINT REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
        Case 2:19-cr-00282-RGK Document 190 Filed 07/02/21 Page 13 of 13 Page ID #:1134




               1 Dated: July 2, 2021                LARSON LLP
               2
               3
                                                    By:    /s/ Stephen G. Larson
               4
                                                         Stephen G. Larson
               5                                         Hilary Potashner
               6                                         A. Alexander Lowder
                                                    Attorneys for Defendants
               7                                    SCUDERIA DEVELOPMENT, LLC,
               8                                    1001 DOUBLEDAY, LLC,
                                                    VON KARMAN - MAIN STREET, LLC, and
               9                                    10681 PRODUCTION AVENUE, LLC
              10
              11 Dated: July 2, 2021                RUYAKCHERIAN LLP
              12
              13
                                                    By:     /s/ Robert F. Ruyak
              14
                                                          Robert F. Ruyak
              15
                                                    Attorneys for Defendants PERFECTUS
              16                                    ALUMINUM INC. and PERFECTUS
              17                                    ALUMINUM ACQUISITIONS LLC

              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

LOS ANGELES                                               13
                        DEFENDANTS’ JOINT REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS
